Citation Nr: 0829283	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-14 916	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The veteran had active military service from March 13, 1978, 
to May 31, 2001; he also had active duty service of 2 years, 
9 months, and 22 days prior to March 13, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  By an April 2002 rating decision, the RO confirmed a 
previous denial of service connection for a left shoulder 
disability; the veteran did not appeal.  

2.  The evidence received since the April 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The evidence received since an April 2002 denial of service 
connection for a left shoulder disability is not new and 
material.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised in accordance with the provisions of 
the VCAA in October 2003 and May 2005, including specifically 
the requirement that new and material evidence be received in 
order to reopen a claim.  He was also instructed on what was 
required to substantiate the underlying claim.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran was denied service connection for a left shoulder 
disability in a rating decision dated in May 2001.  Notice of 
the denial was sent to the veteran on May 24, 2001.  The 
claim was denied because veteran's SMRs did not show any 
chronic left shoulder condition, nor any event in service 
which could have led to such a condition.  The veteran did 
not appeal that decision.  A claim of service connection for 
left shoulder disability was again denied in April 2002.  The 
veteran was informed of the denial and of his right to appeal 
in May 2002; he did not appeal.  He applied to have his claim 
reopened in correspondence received in October 2003.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of the SOC.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the prior 
denial of service connection consisted of the veteran's 
service medical records (SMRs) through the end of his period 
of active duty ending in May 2001 and a VA examination in 
February 2001.  Some of the veteran's SMRs were lost by him 
around June 1997.  The SMRs contained several entries related 
to a right shoulder disability, but not related to a left 
shoulder disability.  At the February 2001 examination, the 
veteran claimed bilateral shoulder pain for four to six 
years, with the right side worse than the left.  The veteran 
specifically reported to the examiner that he did not have a 
particular history of injury to his shoulders.

The relevant evidence received since the 2002 denial of 
service connection consists of VA examinations in November 
2003 and July 2005, and additional VA treatment records for 
the period January 2000 through February 2006, including an 
October 2003 x-ray of the left shoulder.  These records 
contain treatment records relating to the left shoulder, 
including a diagnosis of bursitis, but no evidence that the 
veteran had a left shoulder condition in service, nor any 
event in service that could have led to a chronic left 
shoulder disability. 

Having reviewed all of the evidence received since the RO's 
May 2001 denial of service connection for a left shoulder 
disability, the Board finds that there is new evidence that 
was not previously of record, but that none of it is relevant 
to whether the veteran suffered any event in service that 
could have led to a left shoulder disability.  No nexus 
evidence has been received.  Thus, the new evidence is not 
material because it does not, by itself or when considered 
with previous evidence of record, raise a reasonable 
possibility of substantiating the underlying claim.  New and 
material evidence has not been received.  

The Board acknowledges the veteran's contention that he has a 
left shoulder disability that is related to his military 
service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own lay 
assertions as to the etiology of his left shoulder disability 
have no probative value, and therefore are not new and 
material evidence.  

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a left shoulder 
disability, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


